Appeal from an order of the County Court of Tompkins County, entered December 8, 1971, which granted a motion by defendant to suppress evidence. A housekeeper, while supervising the cleaning of respondent’s rooms, observed two plastic bowl-shaped containers and cigarette papers in a bureau drawer. She opened one of the. containers and found in it a greenish, leafy, vegetable-like substance together\vith seed-like material. It had a peculiar odor, and the leafy material resembled pictures of marijuana which she had observed on posters. She, therefore, concluded that the substance she had found was marijuana. The County Court, concluding that there was probable cause for believing that respondent was in possession of dangerous drugs, issued a search warrant. The search was made and marijuana was seized. Respondent thereafter moved to suppress the marijuana, which motion was summarily granted. The order must be reversed. Probable cause for a search “ exists when there is reasonable ground of suspicion supported by facts and circumstances strong enough in themselves to warrant a cautious man in the belief that the law is being violated on the premises to be searched ” (People v. Marshall, 13 N Y 2d 28, 34; see People v. Rodger, 28 A D 2d 625). The affiant had sufficient knowledge to identify marijuana for the purpose of establishing probable cause for the issuance of a search warrant (cf. People v. Kenny, 30 N Y 2d 154). Order reversed, on the law and the facts, and motion denied. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur.